DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, miR-129, and SEQ ID NO: 4 in the reply filed on 3/28/19 is acknowledged.
Due to the minimal number of species, miR-129 and miR-15a have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11, 18, 19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2013/158046 A1), in view of Bennett et al. (US 2015/0337305 A1), Yu et al. (Gene, 532, 2013, 87-93), and Zhang et al. (Journal of Hematology & Oncology, 2010, 3:46, pages 1-9).
Stewart et al. teach that miRNA sequences can be modified with 5-fluorouracils. 
Stewart et al. teaches that [31] the term "miRNA" refers to microRNA. MicroRNAs (miRNAs) are single-stranded noncoding RNAs of 21-23 nucleotides. As used herein, the term miRNA mimic refers to a single-stranded RNA, chemically synthesized or isolated, capable of reproducing the function, structure and activity of a naturally occurring miRNA.

	Stewart et al. teach that [137] the silencing oligonucleotide may comprise a chemical modification of one or more nucleotides, which render the silencing oligonucleotide more stable than the non-modified sequence. The chemical modification disclosed herein includes but are not limited to a modification of the phosphate backbone, a modified sugar moiety, a modified nucleotide, and a modified terminal nucleotide.
Stewart et al. teach that [142] the modified nucleotide may comprises a modified base. In one example the modified base includes but is not limited to 5-fluorouracil.
Stewart et al. teach incorporation into a composition with a delivery vehicle (claim 11).  Stewart et al. teach that [151] the nucleic acid molecule can be formulated into a physiologically-acceptable composition comprising a carrier (i.e., vehicle, adjuvant, or diluent). 
The claims recite incorporation of one or more of the modifications into the miRNA mimic and therefore encompass one or two.

Although Stewart et al. does not specifically teach incorporation of 3, 4, or all of nucleotides being modified, this is considered to be a matter of design choice.  Stewart et al. teaches incorporation of one or more modifications.  It was known to fully modify miRNA mimics, as evidenced by Bennett et al.
Bennett et al. teach incorporation of various quantities of chemical modification, including full modification [0783], Table 64).
[0785] In accordance with the present invention, oligomeric compounds were designed to mimic one or more miRNAs, pre-miRNAs or pri-miRNAs. The oligomeric compounds of the present invention can also be designed to mimic a pri-miRNA, a pre-miRNA or a single- or double-stranded miRNA while incorporating certain chemical modifications that alter one or more properties of the mimic, thus creating a construct with superior properties over the endogenous pri-miRNA, pre-miRNA or miRNA.
Therefore, it was known to design mimics that are single or double stranded and comprise miRNAs.
[0786] It is also understood that these miRNAs and mimics can serve as the basis for several variations of nucleic acid oligomeric compounds, including compounds with chemical modifications such as uniform or chimeric 2'-MOE oligomeric compounds, 
Therefore, it would have been obvious to incorporate the modifications of Stewart et al. at varying numbers of positions including full modification as a matter of design choice.  Stewart et al. teaches the benefits of the modifications and it was known to incorporate up to 100% modification of miRNA sequences, as evidenced by Bennett et al.
Additionally, it would have been obvious to select miR-129.  Bennett et al. teach the human pri-mRNA sequence and the corresponding mature sequence of miR-129 (Table 60, SEQ ID NO: 243, page 131).  Bennett et al. teach that [0017] small non-coding RNA-mediated regulation of gene expression is an attractive approach to the treatment of diseases as well as infection by pathogens such as bacteria, viruses and prions and other disorders associated with RNA expression or processing. [0018] Consequently, there remains a long-felt need for agents that regulate gene expression via the mechanisms mediated by small non-coding RNAs. Identification of modified miRNAs or miRNA mimics that can increase or decrease gene expression or activity is therefore desirable. 
Yu et al. teaches that reduced expression of microRNA-129 (miR-129) has been reported in several types of tumor cell lines as well as in primary tumor tissues. However, little is known about how miR-129 affects cell proliferation in gastric cancer. Here, we show that all miR-129 family members, miR-129-1-3p, miR-129-2-3p, and miR-129-5p, are down-regulated in gastric cancer cell lines compared with normal gastric epithelial cells. Furthermore, using the real-time cell analyzer assay to observe 
Therefore, Yu et al. offer motivation to formulate a miR-129 mimic.  Additionally, Yu et al. teach a double stranded nucleic acid comprising instant SEQ ID NO: 1 (Figure 1, miR-129-5p).
The miRNA nucleotide sequence necessarily binds to the instant recited BCL2 sequence because the miRNA sequence is 100% identical to instant SEQ ID NO: 1 (cuuuuugcggucugggcuugc).
It would have been obvious to incorporate 5-fluorouracil modifications, as taught by Stewart et al. at varying percentages as evidenced by Bennett et al. with an expectation of the modification benefits taught by Stewart et al. and Bennett et al.
It would have also been obvious to incorporate 5-fluorouracil modifications, as taught by Stewart et al. at varying percentages as evidenced by Bennett et al. with an expectation of the modification benefits taught by Stewart et al. and Bennett et al. into a 
Zhang et al. teach that because miR-15a was downregulated in pancreatic cancer, we hypothesized that miR-15a might function as a tumor suppressor in the disease, a role it has been shown to play in other cancers (page 2).  Zhang et al. teach that overexpression of exogenous miR-15a inhibited the viability of pancreatic cancer cells (page 6).  Given that it was known to deliver miRNAs as single or double stranded compounds, as evidenced by Yu et al., it would have been obvious to incorporate the miR-15a sequence of Zhang et al. into the double stranded form as a matter of design choice.  
Regarding SEQ ID NOs: 4-7, the quantity and placement of the modifications is considered to be a matter of design choice and well within the technical grasp of the skilled artisan. Applicant has not demonstrated any unexpected result for the instantly claimed genus.

Response to Arguments
Applicant argues that relying on Bennett, the examiner dismisses the feature of at least 3, 4, or all nucleotides being modified (claims 3-6) being a matter of design choice.  Stewart teaches that various modifications including 5-fluorouracil can be incorporated into miRNA mimics and that the modification can be at one or more of the positions; Bennett teaches full modification of miRNA mimics.  Stewart et al. teaches that chemical modifications can include nucleotide analogs such as 5-bromo-uracil (page 8).  It is noted that claim 1 does not require 5-flourouracil, but rather any 5-halouracil.  Clearly it was known to 
Applicant argues that there is a lack of motivation to combine the teachings of the cited references.  The basis of this assertion is unclear because each of the teachings are specific to the design of miRNA mimics.  It would have been obvious to select known design elements for miRNA mimics.  Applicant argues that the art does not teach or suggest combining the power of 5-fluorouracil and tumor suppressor effect of a miRNA.  The art is not required to have the same motivation as the instant inventor.  The instant claims are compound claims and there is motivation in the art to incorporate 5-fluorouracil modifications for stability into a miRNA, wherein there is motivation to mimic miR-129 or miR-15a.
Applicant argues that applicant recognized that miRNAs are known to be susceptible to enzymatic degradation when administered, which results in poor stabilities.  It is noted that this was known in the art and modifications were known to be incorporated into miRNA mimics to increase stability.  Applicant argues that they recognized that 5-FU modified miR-129 and miR-15a, when degraded, release 5-FU and form complex with its target protein TS to inhibit TS function.  Applicant’s arguments appear to be directed to a method rather than a compound.  There is motivation in the art for each of the recite structural features.
Applicant argues that the instant miRNA design is not a matter of design choice, but each feature is to improve the properties of the miRNA.  Each feature was known to 
Applicant argues that they have only incorporated the modifications on the guide strand to avoid off-target effects.  Applicant argues that a delivery vehicle is not needed.  It is noted that applicant is arguing elements that are not claimed.  The claims do not require the modification to be limited to either of the strands; and the art does not teach that a delivery vehicle is needed. 
The cited references demonstrate that miR-129 and miR-15a mimics have anti-cancer activity.  Additionally, the miRNAs of the examples (shown in Figures 1A-1D) are not double-stranded as claimed and therefore are not commensurate in scope.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY H BOWMAN/Primary Examiner, Art Unit 1635